Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
Acknowledgements
The amendment of claims 1, 8-9, 11 and 14-15 filed on 02/04/2021, acknowledged.
Claims 1-24 are pending.
Claims 2, 17-24, are cancelled, therefore
Claims 1, 3-16 have been examined.

Examiner’s Response to Amendment/Remarks
35 U.S.C. § 112(a)
6.	Applicant disclose that “The Office Action rejects Claims 1 to 16 under 35 U.S.C. § 112(a) for failing to comply with the written description requirement. Regarding Claim 1, the Office Action indicates it is unclear what is meant by trans-cyphering. Paragraphs [0115] to [0117] from Applicant's Publication disclose how usage information may be trans-ciphered (also known in the art as transposition ciphering) from an SES or AES scheme to a homomorphic encryption scheme or a fully homomorphic encryption scheme. Applicant respectfully submits the use of trans-cyphering in Claim 1 complies with the written description requirement in view of the disclosure in paragraphs [0115] to 
	Examiner disagrees, claim 1 was not rejected because the Office Action indicates it is unclear what is meant by trans-cyphering. “A transposition cipher is one which rearranges the order of the letters in the ciphertext (encoded text), according to some predetermined method, without making any substitutions.” The way the claim is written, according to the applicant’s PGPub paragraphs [0115]-[0117] disclosed by the applicant, neither the specification nor this recited paragraphs explain or provide the 
algorithm or steps/procedure for the application to trans-cypher the at least some of the encrypted usage information and then create second encrypted usage information without decrypting the at least some of the encrypted usage information in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
 	Applicant is of the opinion that “The Office Action rejects Claim 14 for reciting target data labels. Paragraphs [0131] and [0132] disclose the use of target data labels. Applicant respectfully submits the use of target data labels in Claim 14 complies with the written description in view of the disclosure in paragraphs [0131] to [0132] from Applicant's Publication. Accordingly, this rejection of Claim 14 should be withdrawn.
	Examiner disagrees, while the term label is found in this portion of the specification it lacks description, it does not does not provide the algorithm or steps/procedure for the application to determine the data labels as a target data in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended this limitation to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
 user database. In view thereof, the term at issue is supported by the specification and this rejection should be withdrawn.
	Examiner disagrees, as the rejection is not if the specification recites "existing database", the rejection is because the claim recites “an application… the application configured to: identify… from an existing database that stores…” the specification is silent on “the application identifying an existing database that stores...” According to the disclosed paragraph [0070] of the applicant response,”... the CRM server and/or the providers 104/106 may be associated with (i) a customer data platform ("CDP") used to unify online and offline user/customer information, and/or (ii) an existing user database.” This is not “the application identifying an existing database that stores...” instead it is a declaration that the CRM server and/or the providers 104/106 may be associated with an existing user database, and not the application. Emphasis added.
	Applicant further disclose that “The Office Action indicates that the recitation of "to dynamize" in Claim 11 is not disclosed in the specification. Paragraphs [0121] to [0125] from Applicant's Publication disclose how a hardware security module and/or a data processor encrypts and/or makes a personal identifier dynamic (e.g., an RID). In view thereof, the term at issue is supported by the specification and this rejection should be withdrawn.
	Examiner disagrees as the cited portion of the specification paragraphs [0121]-[0125] does not disclose the unique or dynamic identifier being dynamize after every 

35 U.S.C. § 112(b)
7.	Applicant did not resolve the issues of 35 U.S.C. § 112(b) rejection as the amended claims resulted into new rejections.

35 U.S.C. § 103
8.	Applicant is of the opinion that “...Smith is only concerned with homomorphic encryption schemes. For example, Smith discloses the use of additive homomorphic encryption to encrypt ad statistics for advertisements viewed on consumer devices. (See Smith, 12:25-49). Smith discloses that a separate homomorphic encryption is applied over previously homomorphic encrypted ad statistics as the data is transmitted to another consumer device. (See Smith, 13:2-47)”. And further disclose that “Smith is silent about trans-cyphering usage information from an SES or AES scheme to a homomorphic encryption scheme or a fully homomorphic encryption scheme. While Smith refers to "cypher texts", this reference is to additive homomorphic encryption rather than other encryption schemes such as SES or AES. Smith has no reason to use SES or AES since additive homomorphic encryption is used for each consumer device, 
	Examiner disagrees as Smith teaches the newly added limitation of claim 1 “wherein the first encryption scheme includes a Symmetric Encryption System ("SES") scheme or an Advanced Encryption Standard ("AES") scheme, and the second encryption scheme includes a homomorphic encryption scheme or a fully homomorphic encryption scheme in (Col 6 line 42-62).

Examiner’s Comments
Functional Language
9.	MPEP 2114 section I states that should the features of an apparatus be recited functionally, the functional language will not differentiate the claims from a prior art when said structure shares inherent characteristics with what is being claimed. See In re Schreiber, 128 F.3d 1473, 1478, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).
Claim 1 recites “a data processor… and configured to:” 
Claim 6 recites “… the data processor, or a hardware security module is configured to…” 
Claims 7, 9, 10, 12, and 16 recite “wherein the data processor is configured to…”

Claim Interpretation
10.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 1 recites “an application… the application configured to…”, “a management server… the management server configured to:” Claim 4 recites “wherein at least one of the application or the management server is configured to…” Claim 5 recites “wherein the management server is configured…” Claim 6 recites “wherein the management server, the data processor, or a hardware security module is configured to…”  According to Google - A central processing unit, or CPU, is a piece of hardware that enables your computer to interact with all of the applications and programs installed. A CPU interprets the program's instructions and creates the output that you interface with when you're using a computer.  And from Wikipedia - A “hardware security module” (HSM) is a physical computing device that safeguards and manages Claims 8, 13 and 15 recite “wherein the management server is configured to…”
These claims has been interprets under 35 U.S.C. 112(f) because they use a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
12.	Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
13.	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
14.	For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
15.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)	IN GENERAL-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

16.	Claim 1, 3-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Lack of Algorithm
17.	Claim 1 recites “trans-cypher… to create… without decrypting…” 
	Claim 14 recites “determine, as target data labels,”
	The Specification does not provide the algorithm or steps/procedure for performing these functions in sufficient detail so that one of ordinary skill in the art would understand how the inventor intended them to be performed. See MPEP § 2161.01 I, 2163.02 and 2181, IV.
18.	Dependent Claims 3-16 are also rejected since they depend on claim 1.

Not in the Specification
19.	Claim 1 recites “an application… the application configured to: identify… from an existing database that stores…”
Claim 11 recites “… to dynamize… ” 
The Specification does not support these functions/ step. To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. (In re Katz Interactive Call Processing Patent Litigation, 97 USPQ2d 1737 (Fed. Cir. 2011)).
20.	Dependent Claims 3-16 are also rejected since they depend on claim 1.

Claim Rejections - 35 USC § 112
21.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

22.	Claims 1, 3-16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Lack of Antecedent Basis
23.	Claim 1 recites “convert the identifier…” There is insufficient antecedent basis for this language in the claim.
24.	Dependent claims 3-16 are also rejected since they depend on claim 1.
	

Relative Term
25.	Claim 1 recites the term “identify… or from an existing database…” For example, the applicant PGPub paragraph [0070] discloses that “usage information may be received from an existing user database” this does not define the term an existing database and the term is not defined by the claim, the specification does not provide a 
26.	Dependent claims 3-16 are also rejected since they depend on claims 1.

Unclear Scope
27.	The following claims contain limitations which define an unclear scope. “An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989)).
	Claim 1 recites “identify… or from an existing database that stores…” 
	Claim 1 recites “convert the identifier…”, it is not clear which identifier is being referred to in this limitation, is it the identifier of the application OR an identifier of the user terminal OR personal identifiers from the existing database OR a combination of these identifiers? Therefore, the scope of this claim is unclear (“An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed…” (In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
Claim1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential step, such omission amounting to a gap between the step.  See MPEP § 2172.01.  The omitted step is:  Claim 1 recites “identify… or from an existing database that stores…” The step of a database need to be established in the claim before referring to the database as existing database.
In re Zletz, 13 USPD2d 1320 (Fed. Cir. 1989))).
28.	Dependent claims 3-16 are also rejected since they depend on claims 1.


29.	 Claim 1 recites “an application… the application configured to…”, “a management server… the management server configured to:” Claim 4 recites “wherein at least one of the application or the management server is configured to…” Claim 5 recites “wherein the management server is configured…” Claim 6 recites “wherein the management server, the data processor, or a hardware security module is configured to…” Claims 8, 13 and 15 recite “wherein the management server is configured to…”
has been interprets under 35 U.S.C. 112(f) because they use a generic placeholder component without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 4-6, 8, 15 and 15 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the specification fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Additionally, as these limitations invoke 112(f), the specification must clearly link the recited functions to the corresponding structure. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. (See MPEP 2161).         
30.	Dependent claims 3-16 are also rejected since they depend on claims 1.

Claim Rejections - 35 USC § 103
31.	In the event the determination of the status of the application as subject to AIA  35

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

32.	Claims 1-5, 7 and 13-16, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith et al., (US Pat. 10037544 B1) in view of Jha et al., (US Pat. 10216551 B1).

33.	 With respect to claim 1, Smith disclose a cryptographic anonymization system comprising: an application operating on a user terminal (“client device” item 201, Fig. 2, Col 2 line 32)  of a user or at a service provider (“CIMM” Fig. 2 item 202, Col 2 line 27-37), the application configured to: 
identify and collect usage information that relates to web or service usage of the user terminal from the user terminal or from an existing database that stores at least 
encrypt at least some of the usage information using a first encryption scheme (Fig. 3 step 304, Col 2 line 26-37, Col 6 line 43-53, Col 7 line 61-Col 8 line 6), and 	transmit the at least some of the encrypted usage information and an identifier of the application, an identifier of the user terminal, or personal identifiers from the existing database (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, Col 9 line 10-15, Col 13 line 48-54).
a management server (“server CPU” Col 16 line 27-49) communicatively coupled to the application via a network, the management server configured to: 
trans-cypher the at least some of the encrypted usage information from the first encryption scheme to a second encryption scheme to create second encrypted usage information without decrypting the at least some of the encrypted usage information (Col 12 line 1-Col 13 line 54), wherein the first encryption scheme includes a Symmetric Encryption System ("SES") scheme or an Advanced Encryption Standard ("AES") scheme (“cipher texts” Col 6 line 42-50), and the second encryption scheme includes a homomorphic encryption scheme (“Additive homomorphic encryption (AHE)” Col 6 line 48)  or a fully homomorphic encryption scheme (Col 6 line 42-62), and
convert the identifier to a unique or dynamic identifier (“the Sign-and-Mac Approach (SIGMA), Col 10 line 3-25, Col 11 line 27-41), and 
a data processor (“secure processing environment”, Col 4 line 26-Col 5 line48, “mobile device CPU”, Col 16 line 27-49) communicatively coupled to the management server and configured to: 

Smith discloses “...encrypted usage information...” (Col 2 line 29-34, Col 7 line 61-63).
Smith did not explicitly disclose:
a data processor communicatively coupled to the management server and configured to: 
compare the second “...” to a taxonomy or other data structure of data labels, at least some of the data labels including unique or dynamic identifiers of other users, 
for each match of at least some of the second “...” to a data label, add the unique or dynamic identifier to the matching data label, and
provide at least one of the data labels or the corresponding unique or dynamic identifiers for serving advertisements to a third party. 
However Jha et al., discloses:
compare the second “...” to a taxonomy or other data structure of data labels, at least some of the data labels including unique or dynamic identifiers of other users (Fig. 5 step 504-506, Col 13 line 43-63),  
for each match of at least some of the second “...” to a data label (Fig. 5 step 504-506, Col 13 line 43-63), add the unique or dynamic identifier to the matching data label, (Fig. 5 step 504-506, Col 13 line 43-63, Col 16 line 63- Col 17 line 17). 
provide at least one of the data labels or the corresponding unique or dynamic identifiers (Fig. 5 step 508) for serving advertisements to a third party(Fig. 1, Col 4 line 16-28, Fig. 5 step 508, Col 13 line 43-Col 14 line 3, Fig. 6 Col 15 line 25-61).


34.	With respect to claim 3, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses:  
wherein the usage information includes information that is indicative of at least one of web browsing, purchases, navigation, geolocation, application usage, online/offline service usage, user preferences, transaction data, credit card or payment information, offline purchases, commerce information, IoT/navigation related data, electrical grid balance information, polling data, political data, medical diagnosis/recommendation, or facial recognition feedback (Col 5 line 56- col 6 line 10, Col 7 line 45-60), and 
wherein the usage information includes at least one of keys, values, metadata, labels, or tags related to a webpage, online services, offline purchases and actions, or an application (Col 5 line 56- col 6 line 10, Col 7 line 45-60). 

35.	With respect to claim 4, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses:  
wherein at least one of the application or the management server is configured to organize the at least some of the usage information into a data hierarchy or a functional 

36.	With respect to claim 5, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses:  
wherein the management server is configured to convert the identifier to at least one of a unique or dynamic identifier by performing a function or an operation on the identifier (“the Sign-and-Mac Approach (SIGMA), Col 10 line 3-25, line 45-Col 11 line 64).

37.	With respect to claim 7, Smith, in view of Jha disclose all the limitations as described above. Additionally, Jha discloses: 
wherein the data processor is configured to use one or more rules or queries for comparing the second encrypted usage information to the taxonomy or other data structure of data labels, at least some of the one or more rules specifying an occurrence threshold, a value range, or a label value (Col 13 line 43-63, Col 16 line 63- Col 17 line 17).

38.	With respect to claim 13, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses, wherein the management server is configured to: 
receive a second identifier of a second application, a second user terminal, or the user terminal (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, 

convert the second identifier to a second unique or dynamic identifier (“the Sign-and-Mac Approach (SIGMA), Col 10 line 3-25, Col 11 line 27-41), and
 transmit the second unique or dynamic identifier to a demand-side platform server or a supply-side platform (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, Col 9 line 10-15, and Col 13 line 48-54).

39.	With respect to claim 14, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses, wherein the system further includes the DSP server, the DSP server being configured to:
 receive encrypted user information and encrypted unique or dynamic identifiers, from a data management platform (“DMP”)server (“signed attestation message” Fig. 3 step 316, Col 6 line 42-Col 7 line 14, Col 9 line 10-15, Col 13 line 48-54).
determine, as target data labels, data labels among the data labels that correspond to an advertising campaign of the DSP server (Col 7 line 15-60).
Jha further discloses compare the second unique or dynamic identifier received by the SSP to the unique or dynamic identifiers of the target data labels (Fig. 3 step 314-316, Col 10 line 3-25), and 
transmit an affirmative message to the SSP for serving an advertisement to the user terminal if the second unique or dynamic identifier matches one of the unique or dynamic identifiers of the target data labels (Col 5 line 47-Col 6 line 3). 

claim 15, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses, wherein the management server is configured to: 
receive two or more unique or dynamic identifiers of an application or a user terminal and one more or more unique or dynamic identifiers from another application, user terminal or third party database (Fig. 2 “Adv1, Asv2”, Col 2 line 64-Col 3 line 51)
link the identifiers together (Col 2 line 64-Col 3 line 51) and 
build an identity graph of the same user across different terminals, applications, and/or databases (“truth table”, Col 8 line 7-37).

41.	With respect to claim 16, Smith, in view of Jha disclose all the limitations as described above. Additionally, Smith discloses “...encrypted usage information...” and furthermore, Jha discloses: 
wherein the data processor is configured to apply one or more queries on the second “...” usage information to at least one of compare, group, classify, order, or score the second “...” usage information, at least some of the one or more queries specifying at least one of an occurrence threshold, a value range, or a label value (Fig. 5 step 504-506, Col 13 line 43-63, Col 16 line 63- Col 17 line 17).


Conclusion
42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

43.	The prior art made of record and not relied upon:
1)	(US 20190013950 A1) – Becker et al., Method and System for Privacy-Preserving Social Media Advertising.
2)	(US 20130061062 A1) – Makoto Saito, Data Copyright management. – (for encryption/decryption and re-encryption).

44. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 571-272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3699                                                                                                                                                                                                        
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685